Citation Nr: 9928559	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residual shell 
fragment wound scars of the face.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for shell 
fragment wound scars of the elbows.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shell fragment wound scar of the upper left thigh.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include a left kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1981, the RO 
denied the veteran's claim of entitlement to service 
connection for residual shell fragment wound scars of the 
legs and arms. 

2.  The evidence received since the RO's August 1981 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for 
residual shell fragment wound scars of the elbows is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

4.  The veteran sustained shell fragment wounds of the upper 
left thigh and the face in service, which resulted in 
residual scarring.


CONCLUSIONS OF LAW

1.  The evidence received since the last final decision is 
new and material. U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).

2.  The claim of entitlement to service connection for 
residual shell fragment wound scars of the elbows is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Resolving reasonable doubt in the veteran's favor, 
residual shell fragment wound scars of the upper left thigh 
and the face were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Once a Board or an RO decision becomes final under 
38 U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996). 

In August 1981, the RO denied entitlement to service 
connection for residual shell fragment wounds of the arms and 
legs because the service medical records did not show that 
these conditions were incurred in or aggravated by service.  
That decision was not appealed, and it is final.  See 38 
U.S.C.A. § 7105.  A final decision may be reopened through 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Available to the RO that was of record in August 1981 
included the appellant's service medical records, a medical 
report from Dr. Koeck, and the veteran's VA June 1981 claim 
for benefits.  The service medical records were negative for 
residual scars from shell fragment wounds of the elbows or 
upper left thigh.

At the time of the August 1981 rating decision the veteran 
described being shot in the arms and legs on his June 1981 VA 
claim for benefits.

Based on the foregoing evidence, the RO denied the 
appellant's claim in August 1981, and notified him by letter 
in September 1981.  The basis for the denial was that no 
residual shell fragment wounds were found in the service 
medical records.  

Evidence received since the last final RO decision includes a 
VA examination reports from May 1998, a June 1996 award of 
the Purple Heart Medal based on sworn affidavits from 
military buddies who served with the appellant when their 
ship was attacked, and statements provided by the appellant.  
The official citation specifically refers to the fact that 
the award was for injuries sustained during an February 1945 
attack on his ship.

According to the May 1998 VA examination report, the examiner 
diagnosed a residual shell fragment wound scars of the upper 
left thigh, and residual shell fragment wound scars of the 
elbows by history but not shown on examination. 

The various buddy statements cumulatively relate that after 
the attack, they saw the veteran bleeding from the forehead 
and legs.  The statements also relate that the appellant's 
head, arms, and legs were bandaged as a result of the attack.

In various correspondence, the veteran repeated his previous 
statements that he was shot in the arms and left leg when his 
ship was attacked during World War II.

The Board finds that the evidence received subsequent to the 
August 1981 final RO decision, when viewed in light of all 
the evidence of record, is new and material, as it is 
probative to the underlying question in this case.  In this 
regard, the Board finds it significant that the veteran 
received the Purple Heart Medal for shell fragment wounds 
sustained during a February 1945 attack on his ship.  This 
record is not duplicative or cumulative, and it is relevant 
as it shows that the veteran received injuries, apparently 
due to shell fragments, during his service.  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

Service Connection

Given that the claim for service connection for residual 
shell fragment scars of the elbows and upper left thigh is 
reopened, and that the veteran also claims service connection 
for residual shell fragment scars of the face, the Board must 
determine whether the claims are well grounded.  Elkins v. 
West, 12 Vet. App 209, 218 (1999).  That is, whether the 
veteran has presented a claim that is plausible.  If he has 
not presented a well-grounded claim, his appeal fails, and 
there is no duty to assist him further in the development of 
this claim.  38 U.S.C.A. § 5107(a).

Elbows

The veteran is seeking service connection for residual scars 
from shell fragment wounds of the elbows.  The legal question 
to be answered is whether an appellant has presented evidence 
of a well-grounded claim; that is, a claim that is plausible.  
If a well-grounded claim is not presented, the appeal must 
fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Libertine Court adopted the position that 
Collette did not affect the Caluza medical nexus requirement.  
Therefore, competent medical evidence is still required to 
show that the veteran's disorders are etiologically related 
to service.  Libertine; Arms v. West, 12 Vet. App. 188 
(1999).

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of experiencing injuries 
to his elbows during World War II is credible and consistent 
with the circumstances of such service.  38 U.S.C.A. § 
1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Nevertheless, no competent evidence has been presented to 
show that the veteran has residual scarring of the elbows due 
to shell fragment wounds.  A May 1998 VA examination report 
noted that there was no evidence of residual shell fragment 
wounds of the elbows on examination.  Thus, the veteran has 
submitted no medical opinion or other competent evidence to 
show that he currently has residual shell fragment wounds of 
the elbows.  The laws governing service connection require 
that the veteran present competent evidence of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
The veteran and his military buddies are certainly capable of 
providing evidence of symptomatology, but lay people are 
generally not capable of opining on matters requiring medical 
knowledge, such as the existence of a disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The evidence 
now of record fails to provide a current diagnosis of 
residual shell fragment scars of his elbows.  Without 
competent evidence of current disability, this claim is not 
well grounded, and it must be denied.  38 U.S.C.A. § 5107(a).
 
Although the Board has disposed of the claim on a different 
ground from that of the RO, that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Upper left thigh and facial scars

Initially, the Board notes that the veteran's claims for 
residual shell fragment wound scars of the upper left thigh 
and face are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims that are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In this case, based on the evidence discussed above, the 
Board finds that service connection for a shell fragment 
wound scars of the upper left thigh, and of the face is 
warranted for the following reasons.  The evidence reveals 
that the veteran received a Purple Heart Medal for injuries 
sustained during an enemy attack of his ship in February 
1945.  The decision to award the Purple Heart Medal was based 
in part on the statements provided by the veteran and his 
military buddies.  Cumulatively the veteran and his buddies 
recollected that after the attack, the veteran was bleeding 
all over his body, to include his left thigh and his face.  
The February 1944 service entrance examination notes in red 
ink a two inch scar over the veteran's left eye brow.  The 
Board notes that the instructions on the physical examination 
form directed the examiner to enter the original findings 
with respect to scars in red ink, and those acquired 
subsequently in black ink.  

According to an April 1945 service physical examination 
report, written on the same form with the same directions as 
the February 1944 report, the examiner noted a small scar on 
the veteran's forehead in black ink.  Since it was written in 
black ink, the Board must find, based on the form's 
instructions, that this scar was different than the one noted 
on the February 1944 report, which was written in red ink.  
Moreover, this report was written after the February 1945 
enemy attack.  Therefore, the evidence indicates that the 
veteran received another facial scar after his entrance 
examination.

Furthermore, the May 1998 VA examiner diagnosed a residual 
shell fragment wound scars of the upper left thigh and of the 
face, thereby linking these scars to an incident in service.  
Based on a review of the entire record, the Board finds this 
evidence compelling because it supports the veteran's claims. 

While the Board acknowledges that the residual shell fragment 
scars of the upper left thigh and the face were not noted in 
the June 1946 discharge examination report, the probative 
value of this evidence is outweighed by the evidence 
discussed above.  Significantly, the Board doubts the 
accuracy of the discharge examination report in this case 
because it failed to identify any of the scars that were 
documented on the service induction examination report.  
Hence, since the veteran was awarded the Purple Heart Medal 
for injuries sustained during a February 1945 enemy attack, 
and as the medical evidence and the statements of the veteran 
and his military buddies corroborate the claim, the Board 
finds this evidence credible, and thus, service connection 
for residual shell fragment wound scars of the upper left 
thigh and the face is warranted.


ORDER

The claim of entitlement to service connection for residual 
shell fragment wound scars of the elbows is not well 
grounded, and therefore is denied.

Service connection for residual shell fragment wound scars of 
the upper left thigh and the face is granted.


REMAND

As noted above, the Board does not have jurisdiction to 
consider a claim, once a Board or an RO decision becomes 
final under 38 U.S.C.A. §§ 7104(b) or 7105(c), unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d at 1383. 

In this regard, in August 1981, the RO denied the issue of 
entitlement to service connection for a low back injury, to 
include a left kidney disorder.  That decision is final.  The 
Board notes, however, that pursuant to the veteran's claim to 
reopen his claim for a low back injury and a left kidney 
disorder, the RO did not adjudicate these issues together on 
a new and material basis.  Therefore, since these issues are 
intertwined, the Board must remand this case in order for the 
RO to adjudicate the issue of whether new and material 
evidence has been submitted for service connection for a low 
back injury, to include a left kidney disorder.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should adjudicate whether new 
and material evidence has been submitted 
in order to reopen the issue of 
entitlement to service connection for a 
low back disorder, to include a left 
kidney disorder.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

